Case 1:18-cr-00698-ALC Document 78 Filed 04/16/21 Page 1of1

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

UNITED STATES DISTRICT COURT DATE FILED. 46-27

SOUTHERN DISTRICT OF NEW YORK
xX

 

United States of America,
ORDER

18-CR-698 (ALC)
-against-

Jalyn Oliver,

x
ANDREW L. CARTER, JR., United States District Judge:

 

The Sentencing scheduled for April 30, 2021 is adjourned to August 6, 2021 at

11:30 a.m.
SO ORDERED.

Dated: New York, New York

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
